UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1681


EPHRAIM TAMBI MFORSONG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 18, 2014              Decided:   February 26, 2014


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICES OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Stuart F. Delery, Assistant Attorney
General, Blair T. O’Connor, Assistant Director, Juria L. Jones,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ephraim   Tambi     Mforsong,        a    native     and       citizen   of

Cameroon,    petitions   for   review        of   an    order    of   the     Board    of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s     decision   denying     his       application        for     a    waiver   of

inadmissibility.       We   have   reviewed           the   agency    decisions       and

Mforsong’s claims and conclude that we lack jurisdiction over

the petition for review.         See 8 U.S.C. § 1182(i)(1), (2) (2012);

8   U.S.C.    § 1252(a)(2)(B)(i),        (D)      (2012).         Accordingly,         we

dismiss the petition for review.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                PETITION DISMISSED




                                         2